DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
ADD PERIOD TO CLAIM 23
Claim 23, line 3 should read as: “differential amplifier.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-26 are allowed.
The most pertinent prior art is Johnson US US 20080000296. This prior art teaches the limitations of “A system, comprising: a group of electromechanical sensors that generate a common charge flow as a result of a common motion of the group of electromechanical sensors and a differential charge flow as a result of a differential motion of the group of electromechanical sensors, wherein respective sense elements of the group of electromechanical sensors have been electrically connected at a common sense electrode.” The prior art is silent regarding “and a voltage-to-voltage converter component that generates, via an output of the converter component, a positive feedback voltage, and minimizes the common charge flow by coupling, via a defined feedback capacitance, the positive feedback voltage to the common sense electrode, wherein the common sense electrode is electrically coupled to an input of the converter component.” There is no evidence within the prior to indicate that one of ordinary skill . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TARUN SINHA/Primary Examiner, Art Unit 2863